Us Deprient oF RHE2-OV O7OSS-FPG DOCUMBR AEA RECHT AND RETURN

See "Instructions jor Service of Process by U.S. Marshal"
=. SS SS SEE eee eee

United States Marshals Service

- t

 

 

 

 

 

 

 

 

PLAINT TFF COURT CASE NUMBER
Carrie M. Leo 20-CV-7039
DEFENDANT TYPE OF PROCESS
Andrea D'Ambrosio Service 3
NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TOSEIZE OR CONDEMN
SERVE J Andrea D'Ambrosio =
AT & ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) $
i
1400 Independence Avenue, S.W., Washington, DC 20250
—_
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be =
served with this Form 285 mh
Carrie M. Leo . ai
Number of parties to be
3199 Walworth Road

Walworth, NY 14568

L_

served in this case

 

Check for service
on U.S.A.

 

 

 

All Telephone Numbers, and Estimated Times Available for Service):
Fold

 

 

 

 

a . Fold

\E\

\ (van e720) |

\ pir. wy f , /

wei OF WENGUTHLS Sea
ERN WW DISTRICT OF
Signature of Attorney other Originator requesting service on behalf of: PLAINTIFF TELEPHONE NUMBER DATE
[] DEFENDANT 12/29/20

 

 

 

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

 

District of
Origin

No. SS

Total Process

_t

I acknowledge receipt for the total
number of process indicated.
(Sign only for USM 285 if more
than one USM 2835 is submitted)

Serve

 

 

 

District to

No. SS

 

Signature of Authorized USMS Deputy or Clerk

MV. (\)

Date $f CG
(-6-2/

 

 

C

I hereby certify and return that I LI have personally served , LI have legal evidence of service, [1 have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

KK I hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) [1] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time Oo
am
[-20-2/ C1) pm
Se tts Ment or Deputy
At
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount ovfed to U.S, Marshal* or
including endeavors) (Amount of Refund*)
6 s $0.00
REMARKS:
ial coohih 7 ( / 6/24
y fedet— ‘noovvect AAA VES.
Ww hinownee 1. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT?: To be returmed to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285

5. ACKNOWLEDGMENT OF RECEIPT

Rev. 11/13
 

Fill out form and print 4 capies. Sign and date all copies and route as spe
Ch J. J V J J LJ) Ul wr S Cu VV

US. Department of Justice
United States.Marshals Service

 

 

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

TO: |Andrea D'Ambrosio, Animal Care Inspector Civil Action, File Number 20-CV-7039

United States Dept of Agriculture .
1400 Independence Ave. S.W. Carrie M. Leo
Washington DC 20250

 

v.
NYS DEC, et. al.

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
‘New York State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

was mailed on this date. Jennifer M Digitally signed by Jennifer M
Quartley
01/05/2021 Qu artley Date: 2021.01.05 16:36:52 -05'00'

 

 

Date of Signature Signature (USMS Official)

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned

manner at:

1400 Independence Ave. $.W.

 

 

 

 

 

 

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Washington DC 20250 certified

City, State and Zip Code Service of Process

Signature Date of Signature

Copy | - Clerk of Court

Copy 2.- United States Marshals Service

Copy 3 - Addressee USM Form
Copy 4 - USMS District Suspense Automated 10/03
I Case 6:20-cv-07039-FPG Document 10° 4FIRSSPERRHE TIPU eI Pus apy da iugdius/wi0. xepey mumy/-scny

‘apIng salviag xype4

JUSUND 88S ‘SPW! SUI] JOS UIYWM PdIlJ 9g JSNW SLUIE|D UOYUAA “SpINQediAsag no Ul pa}si] SWS} J8UJO pue SyU@UUNSU! ajqenoBeu ‘sjeyew snooesd
‘Ayjamal “Bra ‘900') ¢ Si anjea Aseuipsoeyxe JO SWS}! JO} LUNWIXeY'SSO] PS}UBLUNDOp Jenjoe pesoxs JoUUeD AJaADDSY ‘anjeA paiejoap pezioune

SU} JO QOL JO 49}281B OU} 0} payuy] Ss! feIOEds Jo ‘j}eyUSNbesuod‘}eyUSpISUI ‘JOoup ayJOUM aHeWeEP JO SW] JayJO puUe ‘s}sOO ‘seq, s, AoUIONe

‘youd ‘\sesajul @wodul ‘sajes jo ssoj ‘aBeyoed au Jo anjea o/SuLjU! Bulpnjou! ‘ssoj Aue JO} x4pPe4 WO) JAA0D9J 0} YH Ino, ‘Ajdde aping eointes
XQpey Juans oy} Ul PUNO} SUOTTE}WUIT We] Aja e [lJ pue SSO] [eN}oe INOA yU@UUNSOp ‘aGueyo jeuoNIppe ue Aed ‘anjea JaYyGly e auejep Nod ssejun
‘UONEUWWOJUISIW JO ‘/Uenlepsiu‘ASsAyjep-uou ‘Aejap ‘abewep ‘sso JO INSeJ ay} JeyJoUM ‘aBeyxoed Jad OGL} Jo sseoxe U! WIeJO Aue JO} ajqisuodsai aq
JOU JJIM XQp94"WOd'Xape} UO ZIqEIIEAe ‘ApINd adlAJag X4pe JUSLIND Su} Ul SUOHIPUOD SdIAJES OY] 0} JUBWUeeJHe INOA SaynyySUOD LUS}SAS sty} JO asp]
‘Joquinu junosoe XApe_ ANOA jo uoHe]jeoued oy) YM Buoye ‘seBseuo Bujjiq |euoyippe

ul INseJ pnos pue juginpnesy si sesodind Buiddiys io} jaqe} siyj jo Adoaojoud e Busy) “Gurddiys soy jaqe| euiBluo payud ayy AjUO esp :Burusep,

“‘pauueos pue peel aq ued Jeqe] ay} Jo UOIOd apooseq ay) yey) OS JUSWUCIYS INOA O} }! Xe Pue YONod Buiddiys ul jeqe] S9BIq “¢
“aul [2yUOZOY ay} Bugle aBed pajuiid au} pjoy °Z

‘saquld jalyul JO Jase] sNOA 0} age] INOA ud 0} aBed siyj uO UOYWNG Ud, OY} eSF) “L

}2qe] Siu} Buyuld sayy

 

  
 

 

 

 

 

99/E/9E |W LESS 9 __imbobioozozuzr =
oO. &
i sf 22 —————
0
s o = zo “ —————
= fh o = < Ww q
S hi = “3 w 5
Zonz = = > es
a= — — — Li oO
3-5 — = a —o -———$<—$—
see ce | LU = a =e 1 @&
wins & |OC = = x —— SS =
aS 3S = 2 Oo SSS
era | oe == «OE —
o2 oa /a .- =
Tot = ——
eas Ela pz EE ===
: ae = TT
256 / =e —
=> LL = = = —= SS
TOS o == ——
o < i — EE
B= oO = =
e row = ° ee
& =e = = = o> SS
& % <zuw oO = 3 —
Ss sAOSG © |= = ee
een gate A = — i ————
got, cae et = LF = ~ ——————
Baek tS ao: [= —
axSso 2 <a — SEE
Ssesteeetoc Sa... = |= —
SESS « S295 ze GW)
e —
(s)jeqe] INO, Ju, - jabeuep| dius xQpe4 LZ0z/9/1
a

TRACK ANOTHER SHIPMENT

772549391040
ADD NICKNAME

Unable to deliver shipment, returned to shipper
Recommended action: No action is required. The package is being returned to the shipper.

@) No scheduled delivery date available at this time.

Scheduled delivery:
Pending

 

FROM
buffalo, NY US

Shipment Facts

TRACKING NUMBER
772549391040

TOTAL PIECES
1

PACKAGING
FedEx Envelope

STANDARD TRANSIT
1/11/21 by 4:30 pm

Travel History

TIME ZONE
Local Scan Time A

Monday, January 18, 2021

https://www.fedex.com/fedextrack/?trknbr=77254939 1040 &trkqual=2459221000~772549...

€ @-—

DELIVERY EXCEPTION

WASHINGTON, DC

GET STATUS UPDATES

SERVICE
FedEx Express Saver

TOTAL SHIPMENT WEIGHT
0.5 Ibs / 0.23 kgs

SPECIAL HANDLING SECTION
Deliver Weekday

SCHEDULED DELIVERY
Pending

TO
WASHINGTON, DC US

WEIGHT
0.5 Ibs / 0.23 kgs

TERMS
Shipper

SHIP DATE
1/6/21

Detailed Trackingse 6:20-cv-07039-FPG Document 10 Filed 01/27/21 Page 4 of 5 Page 1 of 2

1/20/2021
——eg686:20-cv-07039°FP.G—Document 10—Filed_0:

FedEx Ship Manager - Print Your Label(s)

1/6/2021

Ue D>

|

SHIP DATE: O6JAN24
ACTWGT: 1.00 1B
CAD: 106380687/INET4280

ORIGINID-BUFA (746) 348-5304
JENN IFER PEARSON
UNITED STATES MARSHALS SERVICE
2 WAGARA S$ s$Q

TH FLOOR
BUFFALO, NY 14202
UNITED STATES US

tO ANDREA D'AMBROSIO, ANIMAL CARE INSP
DEPARTMENT OF AGRICULTURE
1400 INDEPENDENCE AVE S.W.

BILL SENDER

 

WASHINGTON DC 20250

iw 720-2794 REF:

tat

 

 

MON - 11 JAN 4:30P

ree 7725 4939 1049 EXPRESS SAVER

20250

SK WASA seu TAD

Ni

S6BJ1/1 1368766

Il i Un me tll say nN Ml [| H Hii i i i Hi MAN A At

  

7/21. Page 5of5 i’

 

be q
| ~
\,
607 ,
80; 6 B
Mh Ny

 

ae

1 mes

Lea) _- 7-07.
